Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, drawn to an in vitro method for inducing differentiation of stem cells by exposing a population of stem cells to at least one inhibitor of TGFbeta/Activin-Nodal signaling and at least one activator of BMP signaling for at least 2-3 days and at least one activator of Wnt signaling to obtained differentiated cells expressing at least one neural crest lineage marker, at least one cranial placode lineage marker, at least one trigeminal placode lineage marker or at least one non-neural ectoderm lineage maker, classified in CPC C12N5/06, for example.
II.	Claims 20-24, drawn to a population of in vitro differentiated cells expressing at least one neural crest lineage marker, at least one cranial placode lineage marker, at least one trigeminal placode lineage marker or at least one non-neural ectoderm lineage maker, classified in CPC C12N 5/0618, for example.
III.	Claim 25, drawn to a method of treating a neurodegenerative disease an/or pituitary disorder by a population in vitro differentiated cells expressing at least one neural crest lineage marker, classified in CPC A61K 35/12, for example.
3.	The inventions are distinct, each from the other because: Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed in Group II can be used to make another and materially different cell population. In addition, the cell populations as claimed can be made by another and materially different process, such as different protocols using different agents, or reprogramming cells by transfecting with specific transcription factors or genes. Thus, Inventions I and II are patentably distinct from each other.

 4.	Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the process for using the cell population of in vitro differentiated cells expressing at least one neural crest lineage marker can be practiced with alternative cell populations, and the cell populations as claimed can be used alternatively in a method of screening compounds or a method for studying cell development or detecting compositions. Thus, Inventions I and III are patentably distinct from each other.

5.	Inventions I and III are unrelated to each other.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects. Thus, Inventions II and III are patentably distinct from each other.

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
7.	This application contains claims directed to the following patentably distinct species 
A.  lineage marker: A) neural crest lineage marker, B) placode lineage marker, C) trigeminal placode lineage marker or D. non-neural ectoderm lineage maker recited on claims 1-4 and 15-23.
B. neural crest lineage marker recited in claims 15 and 19, and on p. 11.

C. placode lineage marker recited in claim 16 and on p. 11.
D. trigeminal placode lineage marker recited in claim 17 and on p. 11.
E. non-neural ectoderm lineage maker recited in claim 18 and on p. 11.
F. disease: A) neurodegenerative disease or B) pituitary disorder recited in claim 25.
The species are independent or distinct because they are different molecules and the claims to the different species recite the mutually exclusive characteristics of such species. Each specific species differs with respect to its composition, structural feature, function and use. The cell components and biological characteristics are very different in different cell types. Consequently, the responses to different biomolecules of in different cell types are also distinct. Further, the molecular mechanisms contributed to the action of each molecule are very different and so are the effects. Thus, these species are patently distinct from each other.  
For diseases, the etiology and potential molecular mechanisms contributed to these different diseases are different. The patient populations in each disease is also distinct. For example, the health status, the medication, the diagnosis, and the physiological condition in patients with a neurodegenerative disease are very different from those with pituitary disorder. It requires different diagnoses, equipment, steps and treatments for these different groups of patients. Therefore, each species of diseases is patentably distinct from each other. 
In addition, these species are not obvious variants of each other based on the current record.

8.	The claims are deemed to correspond to the species listed above in the following manner:
i. If any Group from Groups I-III is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of lineage marker, neural crest lineage marker, placode lineage marker, trigeminal placode lineage marker and non-neural ectoderm lineage maker, or a single grouping of patentably indistinct species set forth above and recited in claims for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 and 20-25 are generic.

ii. If Group III is elected, Applicant is required under 35 U.S.C. 121 to further elect a single disclosed species of disease set forth above and recited in claim 25 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

10.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
May 23, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649